On Application for Rehearing.
MONROE, C. J.
Relator, by application for rehearing, insists that a mandamus should issue directing the respondent judge to appoint a commission, under Act 253 of 1910, and is dissatisfied with the decree which has been entered, ■ and which- contemplates an inquiry and ruling by the judge, without the aid of such commission. We are satisfied that Act 253 of 1910 is inapplicable to a case of this hind, but will not insist upon a decree which is different from that prayed for.
It is therefore ordered that the decree heretofore entered be set aside, and that this proceeding be now dismissed at the cost of relator.
O’NIELL, J., dissents.